DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed December 21, 2018.  Currently Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: 
As discussed below in detail, several claims are rejected under 35 USC 112(a) and 112(b) which also gives rise to this objection of the specification under 37 CFR 1.75(d), which requires that claims conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by the reference to the description.  Regarding the claim limitations rejected below under 35 USC 112(a), applicant should amend the specification such that the specification is consistent with any claim terms and phrases used in the claims rejected below so that the terms and phrases have antecedent basis in the specification.  
Further the claim language must positively relate to the language of the detailed description. No new matter may be added. In appropriate situations, where the language of the claim is intended to refer to an element described by a different phrase in the specification, an appropriate correction to the specification might be (where the claims recite a “gadget”) to amend the specification to clarify that “widget 17, also described as a gadget,” so that there is an appropriate correspondence between the 
Appropriate correction is required.  The amendment(s) to the specification must not contain any new matter.

Additionally it is noted that Applicant’s specification is replete with missing spaces between words.





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Regarding the claim limitations rejected below under 35 USC 112, first paragraph, the drawings must be amended to show the features being claimed or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
This requirement for corrected drawings is made under 37 CFR 1.83(c) and 37 CFR 1.121 (MPEP 7, 1999). While formal quality drawings are not required at this time as the application is not in condition for allowance, Applicant is required, as part of the next reply, to submit a proposed drawing correction or other appropriate substantive reply in reply to this office action. However, formal drawings with correction of the noted defect(s) can be deferred until the application is allowed by the examiner. See MPEP 608.02 (MPEP 7, 1999).


Claim Objections
Regarding Claim 1-5, Claims 1-5 are s objected to because of the following informalities:  Claim   For example Claim 1 recites SaaS instead of Software as a Service; Claim 4 recites SME park, R&D, and the like; Claim 5 recites RTMS, SCM, CRM, IPD, ERP, APS, PLM and the like.   
Appropriate correction is required.

Regarding Claims 1-5, Claims 1-5 are objected to because of the following informalities: the claims are missing a plurality of spaces between words.  
Appropriate correction is required.

Regarding Claims 1-5, Claims 1-5 are objected to because of the following informalities:  the claims are replete with non-functional descriptive material, specifically non-functional intended use and/or benefit recitations.  For example Claim 1 recites “while ensuring…” and “so as to…..”; Claim 3 recites “for information secrecy…..” and “so as to enable….”; Claim 5 recites “thereby achieving flexible…..”, “so as to facilitate flexible…’ and “so as to improve…..”.
Appropriate correction required.

Regarding Claim 3, Claim 3 is objected to because of the following informalities: the claims appears to directly recite a reference to a figure – “global payment system (4)”.  
Appropriate correction is required.



2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claim 1, the claim recites “the global cloud-based smart service platform continuously performing self-evolution, continuously improving their global supply chain efficiency, continuously improving their smart manufacturing and continuously improving their smart decision making in virtue of big-data analysis and sharing of smart manufacturing experiences” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of continuously performing self-evolution, continuously improving their global supply chain as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

While Lines 13-15, Page 7; Line 6, Page 9; Line 17, Page 27; Line 10, Page 29 of Applicant’s Specification tangentially mentions continuously performing self-evolution, continuously improving their global supply chain this brief mention of an undisclosed algorithm that may be used to continuously self-evolve/improve a global supply chain or business engaged in a global supply chain is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of the global cloud-based smart service platform continuously performing self-evolution, continuously improving their global supply chain efficiency, continuously improving their smart manufacturing and continuously improving their smart decision making in virtue of big-data analysis and sharing of smart manufacturing experiences” as claimed nor the claimed embodiment as a whole.

While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to continuously self-evolve an entire global supply chain).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed 
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of the global cloud-based smart service platform continuously performing self-evolution, continuously improving their global supply chain efficiency, continuously improving their smart manufacturing and continuously improving their smart decision making in virtue of big-data analysis and sharing of smart manufacturing experiences” as claimed.

Regarding claim 2, the claim recites “the big-data analysis technologies to smart decision making throughout supply chains of the global cloud-based smart service platforms, continuously learning….continuously perfecting the artificial network and the genetic algorithm, make the enterprises able to perform experiential self-evolution by continuously improving their smart manufacturing and smart decision making….” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of continuously performing self-evolution, continuously improving their global supply chain as claimed. Applicant’s 
While Line 20, Page 8; Lines 4-5, Page 9; Lines 4-11, Page 29 of Applicant’s Specification tangentially mentions artificial intelligence, genetic algorithm, continuously performing self-evolution, continuously improving their global supply chain this brief mention of undisclosed artificial intelligence algorithm, undisclosed genetic algorithms that may be used to self-evolve, continuously learn and continuously perfect a global supply chain and/or enterprises engaged in a global supply chain is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of the global cloud-based smart service platform continuously performing self-evolution, continuously improving their global supply chain efficiency, continuously improving their smart manufacturing and continuously improving their smart decision 
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to continuously self-evolve an entire global supply chain).
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “the big-data analysis technologies to smart decision making throughout supply chains of the global cloud-based smart service platforms, continuously learning….continuously perfecting the artificial network and the genetic algorithm, make the enterprises able to perform experiential self-evolution by continuously improving their smart manufacturing and smart decision making….” as claimed.

Regarding claim 4, the claim recites “accurately pushing product information of the global manufacturers through the global sale platforms according to big-data analysis…..” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of continuously performing self-evolution, continuously improving their global supply chain as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
accurately pushing product information based on big-data analysis…. this brief mention of undisclosed big data analysis algorithm is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step “accurately pushing product information of the global manufacturers through the global sale platforms according to big-data analysis…..” as claimed nor the claimed embodiment as a whole.

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “accurately pushing product information of the global manufacturers through the global sale platforms according to big-data analysis…..” as claimed.

Regarding claim 5, the claim recites “automatically acquiring data so as to automatically control the factor smart infrastructure/equipment and the smart manufacturing equipment in real time” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of continuously performing self-evolution, continuously improving their global supply chain as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Lines3-6, Page 13; Lines 3-6, Page 34 Applicant’s Specification tangentially mentions automatically controlling factory/manufacturing equipment/infrastructure this brief mention of undisclosed mechanism for automatically controlling any and/or all equipment or infrastructure in a factory is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step recites “automatically acquiring data so as to automatically control the factor smart infrastructure/equipment and the smart manufacturing equipment in real time” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to automatically in real-time control any/all factory or manufacturing equipment or infrastructure).
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of recites “automatically acquiring data so as to automatically control the factor smart infrastructure/equipment and the smart manufacturing equipment in real time”  as claimed.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claims fail to recite any technological elements and appear to be a high level description of a global supply chain. 

Regarding Claims 1-5, Applicant’s disclosure fails to provide to provide a clear, specific or unique definition for at least the following phrases:  docked, continuously reproducible and expandable service units, and global logistic ends.  Accordingly the phrases are being afforded their broadest reasonable interpretation in light of the specification and knowledge of one skilled in the art at the time of the invention.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to be a high level description of a global supply chain.  While the preamble recites “A global smart manufacturing, sale and service system” wherein the phrase system, as recited, does not correspond to one  of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) (see MPEP § 2106, subsection I).
The claims include limitations directed to mere information in the form of data, business relationships between two or more parties/human beings (e.g. enterprises).  
It is unclear as to what statutory class of invention the Applicant is claiming.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/               Primary Examiner, Art Unit 3623